Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 9 are objected to because of the following informalities:  In claims 2 and 9, line 2, respectively, change “a” before “plasma ion density” to –the--.  Appropriate correction is required.

Applicant is advised that should claims 1-7 be found allowable, claims 8-14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 7-9, Applicant recites “converting……into a plasma ion density or a plasma electron density; and comparing the plasma ion density with the plasma electron density…”. The examiner’s position is that such phraseology is unclear and confusing because the terminology “ a plasma ion density or a plasma electron density” is in the “either… or” format, and the terminology “comparing the plasma ion density with the plasma electron density” is confusing for the reason stated above. It appears that the applicant should recite “converting…into a plasma ion density and a plasma electron density”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over YOUShinJae et al., Pub. No. 1020170069652, cited by Applicant.
As per claims 1, 2, 8 and 9, YOUShinJae discloses in Fig.1 a device for measuring a plasma density comprising: a transceiver antenna (112-126) configured to apply and receive a microwave, of which a frequency is varied, to and from plasma; and a frequency analyzer (160) configured to analyze a frequency of the microwave received from the transceiver antenna (112-126) and measure a cut-off frequency, wherein the frequency of the microwave applied to the plasma is varied in a range of hundreds MHz to several tens GHz, and  a converter (170) configured to convert the cut-off frequency, which is measured by the frequency analyzer, into a plasma  density (see page 7, paragraphs 4-6). YOUShinJae does not disclose the range of 100 kHz to 500 MHz. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a range of 100 kHz to 500 MHz in lieu of a range of hundreds MHz to several tens GHz to obtain a particular result, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.


As per claims 3, 5, 10 and 12, YOUShinJae further discloses that the transceiver antenna (112-126) includes a probe-type antenna (112, 126), a planar ring-type antenna (122, 124).  

As per claims 4, 6, 7, 11, 13 and 14, YOUShinJae discloses the claimed invention substantially as explained above. YOUShinJae does not explicitly disclose the transceiver antenna including a loop-type, planar cone-type or planar bar-type antenna. It would have been an obvious matter of design choice to employ loop-type, planar cone-type or planar bar-type antenna in lieu of probe-type, planar ring-type, disc-type or plate-type antenna and others, since applicant has not disclosed that the loop-type, planar cone-type or planar bar-type antenna solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the loop-type, planar cone-type or planar bar-type antenna.

Allowable Subject Matter
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al., Patent No. 7,061,184; Gillman et al., Pub. No. 2019/0242838.

                                                       Correspondence


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844